Title: March 1791
From: Washington, George
To: 

 


Monday 21st. Left Philadelphia about 11 O’clock to make a tour through the Southern States. Reached Chester about 3 oclock—dined & lodged at Mr. Wythes—Roads exceedingly deep, heavy & cut in places by the Carriages which used them.
In this tour I was accompanied by Majr. Jackson. My equipage & attendance consisted of a Chariet & four horses drove in hand—a light baggage Waggon & two horses—four Saddle horses besides a led one for myself—and five Servants including to wit my Valet de Chambre, two footmen, Coach man & Postilion.


   
   mr. wythes: Mary Withy’s inn (see entry for 13 May 1787). The words “Servants including” were struck out by GW in MS.



   
   The coachman John Fagan, said to be “by birth a Hessian,” had been hired the previous December (Robert Lewis to John Fagan, 28 Nov. 1790, DLC:GW; CUSTISGeorge Washington Parke Custis. Recollections and Private Memoirs of Washington. New York, 1860., 424). The postilion Giles proved to be “too much indisposed to ride the journey” by the time the party reached Mount Vernon (GW to Thomas Jefferson, 1 April 1791, DNA: RG 59, Misc. Letters).



 


Tuesday 22d. At half past 6 Oclock we left Chester, & breakfasted at Wilmington. Finding the Roads very heavy and receiving unfavourable Accts. of those between this place and Baltimore I determined to cross the [Chesapeake] Bay by the way of Rockhall and crossing Christiana Creek [Christina River] proceeded through Newcastle & by the Red Lyon to the Buck tavern 13 Miles from Newcastle and 19 from Wilmington where we dined and lodged. At the Red Lyon we gave the horses a bite of Hay—during their eating of which I discovered that one of those wch. drew the Baggage Waggon was lame and appd. otherwise much indisposed. Had him bled and afterwards led to the Buck tavern.
This is a better house than the appearances indicate.


   
   The Red Lion Tavern, located at the site of present-day Red Lion, Del., was opened sometime after the end of the War of Independence by a Huguenot woman named Elisse Roussier. The Buck Tavern where GW had dined 3 Sept. 1774, was, according to one patron, “indifferent for bed and table—good for horses” (W.P.A. [3]W.P.A. Writers’ Project. Delaware: A Guide to the First State. American Guide Series. New York, 1938., 461–62, 485).



 


Wednesday 23d. Set off at 6 Oclock—breakfasted at Warwick—bated with hay 9 miles farther and dined and lodged at the House of one Worrells in Chester; from whence I sent an Express to Rock-hall to have Boats ready for me by 9 Oclock tomorrow Morning—after doing which Captn. Nicholson obligingly set out for that place to see that every thing should [be] prepared against my arrival.

The lame horse was brought on, and while on the Road appd. to move tolerably well, but as soon as he stopped, discovered a stiffness in all his limbs which indicated some painful disorder. I fear a Chest founder. My riding horse also appeared to be very unwell, his appetite havg. entirely failed him.
The Winter grain along the Road appeared promising and abundant.


   
   The village of Warwick, Md., lies in southern Cecil County near the Maryland-Delaware line.



 


Thursday 24th. Left Chester town about 6 Oclock. Before nine I arrivd at Rock-Hall where we breakfasted and immediately; after which we began to embark—The doing of which employed us (for want of contrivance) until near 3 Oclock and then one of my Servants (Paris) & two horses were left, notwithstanding two Boats in aid of The two Ferry Boats were procured. Unluckily, embarking on board of a borrowed Boat because She was the largest, I was in imminent danger, from the unskilfulness of the hands, and the dulness of her sailing, added to the darkness and storminess of the night. For two hours after we hoisted Sail the Wind was light and a head. The next hour was a stark calm after which the wind sprung up at So. Et. and encreased until it blew a gale—about which time, and after 8 Oclock P.M. we made the mouth of Severn River (leading up to Annapolis) but the ignorance of the People on board, with respect to the navigation of it run us aground first on Greenbury point from whence with much exertion and difficulty we got off; & then, having no knowledge of the Channel and the night being immensely dark with heavy and variable squals of wind—constant lightning & tremendous thunder—we soon grounded again on what is called Hornes point where, finding all efforts in vain, & not knowing where we were we remained, not knowing what might happen, ’till morning.


   
   GW’s vessel, according to the Maryland Gazette, “did not enter the river Severn until ten o’clock, in a dark tempestuous night. She struck on a bar, or point, within about a mile from the city; and although she made a signal of distress, it was impossible, before day-light, to go to her relief” (Md. Gaz. [Annapolis], 31 Mar. 1791). Greenbury Point marks the entrance to the Severn on the north. Horn Point is on the opposite side of the river, about a mile to the west (now part of the Annapolis suburb Eastport).



 


Friday 25th. Having lain all night in my Great Coat & Boots, in a birth not long enough for me by the head, & much cramped; we found ourselves in the morning with in about one mile of

Annapolis & still fast aground. Whilst we were preparing our small Boat in order to land in it, a sailing Boat came of to our assistance in wch. with the Baggage I had on board I landed, & requested Mr. Man at whose Inn I intended lodging, to send off a Boat to take off two of my Horses & Chariot which I had left on board and with it my Coachman to see that it was properly done—but by mistake the latter not having notice of this order & attempting to get on board afterwards in a small Sailing Boat was overset and narrowly escaped drowning.
   
   Was informed upon my arrival (when 15 Guns were fired) that all my other horses arrived safe, that embarked at the same time I did, about 8 Oclock last night.
Was waited upon by the Governor (who came off in a Boat as soon as he heard I was on my passage from Rock hall to meet us, but turned back when it grew dark and squally) as soon as I arrived at Mans tavern, & was engaged by him to dine with the Citizens of Annapolis this day at Manns tavern and at his House tomorrow—the first I accordingly did.
Before dinner I walked with him, and several other Gentlemen

to the State house, (which seems to be much out of repair)—the College of St. John at which there are about 80 Students of every description—and then by the way of the Governors (to see Mrs. Howell) home.


   
   GW was taken to a hostelry operated by George Mann (1753–1795), called Mann’s Tavern or the City Hotel. A 1787 travel journal kept by an English visitor to Annapolis described these lodgings: “Mr. Mann keeps an excellent publick house 4 rooms on a floor, & one for company 66 by 21 feet—the second story Lodging Rooms, all wainscoted to the ceiling, might vie with any tavern in England” (VAUGHANSamuel Vaughan. “Minutes Made by S. V. from Stage to Stage on a Tour to Fort Pitt or Pittsburgh in Company with Mr. Michl. Morgan Obrian, from Thence by S. V. Only through Virginia, Maryland, & Pensylvania (18 June to 4 Sept. 1787).” Manuscript diary in the collection of the descendants of Samuel Vaughan., 60–61). The large room was probably used for GW’s dinner with some of the citizens of Annapolis.



   
   The dinner at Mann’s began at 3:00 P.M. “with a numerous company of inhabitants” in attendance and continued until 15 patriotic toasts had circulated around the table, each “announced by the discharge of cannon” (Md. Gaz. [Annapolis], 31 Mar. 1791). Like the presentation of laudatory addresses, the rituals of the public dinner would occur often in the coming weeks.



   
   The governor of Maryland was John Eager Howard, and “Mrs. Howell,” whom GW stopped to see at the governor’s house before dinner, must have been the governor’s wife Peggy Chew Howard (see entry for 23 May 1787).



   
   St. John’s College, where GW arrived about 10:00 A.M., was chartered by the Maryland General Assembly in 1784 but did not open its doors until Nov. 1789. From the school’s faculty on the following day, GW received the first of the many formal congratulatory addresses that were to be pressed on him during his tour. “We the faculty of St John’s College beg leave to express the sincere joy; which the honour of your presence in our infant seminary afforded us,” wrote Principal John McDowell in this typical address. “In common with all those who superintend the education of youth, we must feel a lively gratitude to the defender of liberty, the guardian of his country’s peace and consequently the great patron of literature. . . . Our earnest prayer is, that a kind providence may continually watch over you and preserve a life, long indeed already, if measured by deeds of worth and fulness of honour, but too short as yet for your Country” (26 Mar. 1791, DLC:GW). In reply GW expressed satisfaction with his visit to the college and hopes for its future progress. “You will do justice to the sentiments, which your kind regard towards myself inspires,” he concluded, “by believing that I reciprocate the good wishes contained in your address, and I sincerely hope the excellence of your seminary will be manifested in the morals and science of the youth who are favored with your care” ([26 Mar. 1791], DLC:GW). Seven years later GW sent George Washington Parke Custis to St. John’s to be one of those youths.



 


Saturday 26th. Spent the forenoon in my room preparing papers &ca. against my arrival at George Town. Dined at the Governors and went to the Assembly in the Evening where I stayed till half past ten oclock.
In the Afternoon of this day Paris and my other two horses arrived from Rock-hall.



   
   GW “again dined with a large company” at the governor’s house, “and in the evening,” reported the Maryland Gazette, “his presence enlivened a ball, at which was exhibited everything which this little city contained of beauty and elegance” (Md. Gaz. [Annapolis], 31 Mar. 1791).



 


Sunday 27th. About 9 oclock this morning I left Annapolis under a discharge of Artillery, and being accompanied by the Governor a Mr. Kilty of the Council and Mr. Charles Stuart proceeded on my Journey for George Town. Bated at Queen Ann, 13 Miles distant and dined and lodged at Bladensburgh. Many of the Gentlemen of Annapolis (among [whom] was the Chanceller of the State) escorted me to the ferry over So. River.


   
   John Kilty (1756–1811) of Annapolis, apparently a brother of Dr. William Kilty (see entry for 8 Aug. 1788), was a member of the Maryland council 1785–91 and 1792–93. During the first years of the War of Independence he served as a lieutenant in the Maryland line and later as a captain in the Continental dragoons. GW appointed him supervisor of the revenue for Maryland in 1795 (Md. Hist. Mag., 6 [1911], 357; MD. ARCH.Archives of Maryland. 72 vols. Baltimore, 1883–1972., 71:64, 149, 227, 301, 72:58, 153, 235, 300).



   
   The chancellor of Maryland was Alexander Contee Hanson (1749–1806) of Annapolis. In June 1776 he was appointed GW’s assistant secretary at headquarters but resigned a few months later because of bad health. A justice of the Maryland General Court for many years, he was appointed chancellor in 1789 and served until his death.


   
   
   Queen Anne, Md., was described by the English traveler Samuel Vaughan in 1787 as a “pleasant Village” with “12 houses” and a tobacco warehouse from which about 1,100 hogsheads of tobacco were shipped annually (VAUGHANSamuel Vaughan. “Minutes Made by S. V. from Stage to Stage on a Tour to Fort Pitt or Pittsburgh in Company with Mr. Michl. Morgan Obrian, from Thence by S. V. Only through Virginia, Maryland, & Pensylvania (18 June to 4 Sept. 1787).” Manuscript diary in the collection of the descendants of Samuel Vaughan., 60). At Bladensburg, Md., according to a local tradition, GW lodged at the Indian Queen Tavern, now called the George Washington House (Fitzpatrick, DiariesJohn C. Fitzpatrick, ed. The Diaries of George Washington, 1748–1799. 4 vols. Boston and New York, 1925., 4:152, n.5; MD. GUIDEEdward C. Papenfuse et al., eds. Maryland: A New Guide to the Old Line State. Baltimore, 1976., 262).



   
   The South River ferry crossed to Londontown, Md. GW had used this ferry often on his way to and from Annapolis (HOWARD & SHRIVERJ. Spence Howard and J. Alexis Shriver. “Routes Traveled by George Washington in Maryland.” [Baltimore], c.1932. Map., Map, No. 60; md, guide, 232–33).



 


Monday 28th. Left Bladensburgh at half after Six, & breakfasted at George Town about 8; where, having appointed the Commissioners under the Residence Law to meet me, I found Mr. Johnson one of them (& who is chief Justice of the State) in waiting & soon after came in David Stuart & Danl. Carroll Esqrs. the other two.
A few miles out of Town I was met by the principal Citizen[s] of the place, & escorted in by them; and dined at Suters tavern (where I also lodged) at a public dinner given by the Mayor & Corporation—previous to which I examined the Surveys of Mr. Ellicot who had been sent on to lay out the district of ten miles square for the federal seat; and also the works of Majr. L’Enfant who had been engaged to examine, & make a draught of the grds.

in the vicinity of George town and Carrollsburg on the Eastern branch making arrangements for examining the ground myself tomorrow with the Commissioners.


   
   The Residence law, which authorized the establishing of a new capital, also provided for the president to appoint three commissioners to supervise the land surveying, the layout of the Federal City in the district, and the construction of public buildings (see entry for 12 July 1790). The three commissioners, appointed by GW in 1791, were Thomas Johnson of Fredericktown, Md., Dr. David Stuart, of Hope Park in Fairfax County, and Daniel Carroll (1730–1796).



   
   Andrew Ellicott (1754–1820) was appointed by GW to survey the district lines, which he began in the late winter of 1791. Pierre Charles L’Enfant (1754–1825), born and trained in engineering and artistic design in France, volunteered as an officer of engineers in the Revolution, entering the American army during the winter encampment at Valley Forge. During the next decade his artistic activity in America included a sketch of GW and several architectural designs in Philadelphia and New York City. In 1791 GW appointed L’Enfant to design a Federal City to be built within the district. Carrollsburg, still only a paper town in 1791, was laid out c.1770 on the neck between James Creek and the Anacostia River for Charles Carroll, father of Daniel Carroll of Duddington.



 


Tuesday 29th. In a thick mist, and under strong appearances of a settled rain (which however did not happen) I set out about 7 Oclock for the purpose abovementioned—but from the unfavorableness of the day, I derived no great satisfaction from the review.
Finding the interests of the Landholders about George town and those about Carrollsburgh much at varience and that their fears & jealousies of each were counteracting the public purposes & might prove injurious to its best interests whilst if properly managed they might be made to subserve it—I requested them to meet me at Six oclock this afternoon at my lodgings, which they accordingly did.
To this meeting I represented, that the contention in which they seemed engaged, did not in my opinion, comport either with the public interest or that of their own; that while each party was aiming to obtain the public buildings, they might, by placing the matter on a contracted scale, defeat the measure altogether; not only by procrastination but for want of the means necessary to effect the work; That neither the offer from George town, or Carrollsburgh, seperately, was adequate to the end of insuring the object—That both together did not comprehend more ground nor would afford greater means than was required for the federal City; and that, instead of contending which of the two should have it

they had better, by combining there offers make a common cause of it and thereby secure it to the district. Other arguments were used to shew the danger which might result from delay and the good effects that might proceed from a Union.
Dined at Colo. Forrests to day with the Commissioners & others.


   
   Although the Residence Bill did not specify the size of the capital, the Georgetown and Carrollsburg landholders assumed that the land to be set aside in the federal district for government buildings would consist of at most a few hundred acres. According to an early plan of Thomas Jefferson, the new town would require only about 100 acres (JEFFERSON [1]Julian P. Boyd et al., eds. The Papers of Thomas Jefferson. 41 vols. to date. Princeton, N.J., 1950–., 17:460–61, 463). The landholders of Georgetown believed that 400 acres located somewhere between Rock and Goose creeks could accommodate the new capital (SCISCOLouis Dow Scisco. “A Site for the ‘Federal City’: The Original Proprietors and their Negotiations with Washington” Records of the Columbia Historical Society 57-59 (1961): 123–47., 128–29). In Jan. 1790 Daniel Carroll, one of the commissioners of the federal district and owner of land in the Carrollsburg area, proposed his 160–acre paper town as an alternative (SCISCOLouis Dow Scisco. “A Site for the ‘Federal City’: The Original Proprietors and their Negotiations with Washington” Records of the Columbia Historical Society 57-59 (1961): 123–47., 132; Reps, Tidewater TownsJohn W. Reps. Tidewater Towns: City Planning in Colonial Virginia and Maryland. Williamsburg, Va., 1972., 254). At today’s meeting, GW makes the first official public pronouncement on the size of the new capital; it would encompass the sites promoted by both the Georgetown and Carrollsburg interests, making the city a project far more ambitious than either group of landholders originally conceived.



   
   Uriah Forrest (1756–1805), of Georgetown, Md., served as an officer in the Revolution and received wounds at Germantown and Brandywine. During the time he was a Federalist member of the United States House of Representatives (1793–94) he had a house built on Ordway Street near Wisconsin Avenue. In partnership with Benjamin Stoddert, Forrest owned nearly 1,000 acres of land north of Georgetown that fell within the newly surveyed federal district boundaries (BRYANWilhelmus Bogart Bryan. A History of the National Capital: From Its Foundation through the Period of the Adoption of the Organic Act. 2 vols. New York, 1914–16., 413).



 


Wednesday 30th. The parties to whom I addressed myself yesterday evening, having taken the matter into consideration saw the propriety of my observations; and that whilst they were contending for the shadow they might loose the substance; and therefore mutually agreed, and entered into articles to surrender for public purposes, one half of the land they severally possessed with in bounds which were designated as necessary for the City to stand with some other stipulations which were inserted in the instrument which they respectively subscribed.
This business being thus happily finished & some directions given to the Commissioners, the Surveyor and Engineer with respect to the mode of laying out the district—Surveying the grounds for the City & forming them into lots—I left Georgetown—dined in Alexandria & reached Mount Vernon in the evening.


   
   GW’s directions for laying out the district were based upon his proclamation dated Georgetown, 30 Mar. 1791, establishing a district ten miles square beginning at Jones Point at the mouth of Hunting Creek on the south side of Alexandria. The survey was done by “the Surveyor” Andrew Ellicott, with

the assistance of Benjamin Banneker (see Reps, Tidewater TownsJohn W. Reps. Tidewater Towns: City Planning in Colonial Virginia and Maryland. Williamsburg, Va., 1972., 252). The “Engineer” was Pierre L’Enfant. For the agreement dated 30 Mar. 1791, see DNA: RG 42, Records of the Commissioners for the District of Columbia, Proceedings.



 


Thursday 31st. From this time, until the 7th. of April, I remained at Mount Vernon—visiting my Plantations every day—and
Was obliged also, consequent of Colo. Henry Lees declining to accept the command of one of the Regiments of Levies and the request of the Secretary of War to appoint those Officers which had been left to Colo. Lee to do for a Battalion to be raised in Virginia East of the Alligany Mountains to delay my journey on this account—and after all, to commit the business as will appear by the letters & for the reasons there-mentioned to Colo. Darke’s management.
From hence I also wrote letters to the Secretaries of State—Treasury and War in answer to those received from [them] on interesting subjects—desiring in case of important occurrances they would hold a consultation and if they were of such a nature as to make my return necessary to give me notice & I would return immediately. My rout was given to them & the time I should be at the particular places therein mentioned.

	
   
   The regiment of which Henry Lee was offered command was one of two regiments of six-month levies that Congress had recently authorized to be raised as part of an expeditionary force that Maj. Gen. Arthur St. Clair was preparing to lead against hostile Indians in the Ohio Valley. Lee’s refusal of the command, about which GW did not definitely learn until 31 Mar., was unwelcome news, for it meant delay in officering and recruiting of the regiment’s three battalions, one to be raised in Pennsylvania, one in Maryland, and one in Virginia. To minimize the delay Secretary of War Henry Knox suggested in letters of 24 and 27 Mar. 1791 that the command be offered to either Col. Josias Carvill Hall or Col. Moses Rawlings, both of Maryland, and that GW in the meantime appoint the officers for the Virginia battalion (Knox to William Jackson, 24 Mar. 1791, and Knox to GW, 27 Mar. 1791, DLC:GW). Unprepared for Lee’s refusal, GW hastily approved offering the command to Hall but was reluctant to take time out of his schedule to secure the Virginia officers (William Jackson to Henry Knox, 30 Mar. 1791, and GW to Henry Knox, 1 April 1791, DLC:GW). GW settled the matter by writing to Lt. Col. William Darke of Berkeley County on 4 April to ask him to appoint the officers for the Virginia battalion and to accept command of the regiment if Hall declined it (GW to Darke, 4 and 7 April 1791, DLC:GW). Hall did decline, and Darke accepted. In the defeat that St. Clair’s force suffered at the hands of the Indians near the Wabash River 4 Nov. 1791, Darke was severely wounded and his son Capt. Joseph Darke mortally wounded (William Darke to GW, 9 Nov. 1791, DLC:GW).


	
   
   The letters that GW wrote from Mount Vernon to Secretary of State Thomas Jefferson are dated 31 Mar. and 1 and 4 April 1791, to Secretary

of the Treasury Alexander Hamilton 4 April 1791, and to Secretary of War Henry Knox 1, 4, and 7 April 1791 (DLC:GW). The instructions for “important occurrances” are in a letter of 4 April 1791 addressed jointly to the three cabinet members. Vice-President John Adams was not included in the consultations only because he was going to Boston (DLC:GW).



